CJF ;VfC)NTAN2:1,                                  1
                                                           1
              Plaintiff and Kcspondent;                    j
                                                           1              OR1)i'R
       V.                                                  1            IIEMANDING
                                                           1                  FOIi
ROBEIU L. ROSE.                                            1              IfllAKlNG

              Defendant and Appellant.                     1

       On January 23,2002. the State of Montana filed an Information in the District Court
for the Twntj-First Judicial District, Ravaili County. charging Robert I,. Rose ("Rose") with
aggravated kidnapping, assault with a weapon, and assault on a peace officer or judicial
officer. On May 23, 2003, ten days before the datc set for trial, Rose filed a                to
Dismiss for Violation of Defendant's Right to Speedy Trial. The State filed its response on
May 29, 2003, and Rose filed a reply the following day. Among other things, the parties
disputed whether the court should consider the length of delaj from the time the charges
\\ere filed or from the time of the arrest (on or about January 11, 2002), and they disputed
hom many dajs of the delay mere attributable to the State. In addition. Rose stated (in both
his rnotion and his replq) that if the court determined. contrary to Iiose's calculatiot~s,
                                                                                          that
less than 275 days of the delay were attributable to the State and that the burden, therefore,
was on him to demonstrate pre,judice, he would like an cvidentiary hearing
       'I he District Court took up Rose's motion during the pretrial conference held June 2.
2003. The court ruled as folloxs: "I'le looked at [your speedy trial motion], and I do agree
1,~:ith the State's analysis on that. So that motion is denied.'' Defense counsel inquired "what
\vas the basis for that'?" to which the coun responded. "1 think most of the delay is
attributable to the Defendant. lle's not met his burden of proving prejudice."
           I.ater in the cirnikrence, counscl inquired as to the number of da.ys the court had
aitributed to ?hi.Stati-.:noting that the cotiri (iipparentlj.) had dU i i~l~ i: * - ~ r i n eiess than 245
                                                      - -
                                                                     ~ri               ih-" d
                                                                                           a
                                                                                           :

days of the delay were attributable to ihe State since it had imposed the burden o f p r o ~ i n g
--  >"'d'LL
l,,q;u i ' * on Rose. i'he i-.or;r:rcspondcdtbati'li]: looked iikc i7! &ays to thc S:a:c and 325
to Mr. Rose, to me." iio\vevcr7the court did not explain how it arrived at these numbers.
           Counsel requested a hearing on the speed? trial issue. explaining that Rose \\anted to
produce ecidence shoming that he n a s prejudiced bq the delaq                She notcd that since ihe
corirt had determined Rose had the burden of proving prejudice, he should be allowed an
e~idcntiarqhearing to do so. The court denied the request on the ground that .'I don't see a
need for a separate hearing." The court also noted the following:
           We have a jury sitting out there. U'e have already delayed a trial for an hour
           doing these motions. We're not going to have time to conduct the trial if we
           stop and have some hearing. And then. you know, he's complaining about
           speedy trial. Why don't we extend the trial another three or four months?
,   .
I he case proceeded to trial, and the jury found Rose guilty as to all three counts.
           On appeal, Rose asserts that the District Court erred in its determination that no
speedy trial violation had occurred. Having reviewed the record before us, however; kve
conclude that we are not able to ascertain the correctness of the District Court's ruling given
its cursory explanation during the pretrial conference. C Snavely v. St. John, 2006 M7 175,
                                                         $
*
:       19-20?333 Mont. 16; 5: 19-20, 140 P.3d 492,qI 19-20 (remanding with instructions that
the district court enter appropriate findings of fact and conclusions of law since the trial
court's failure to do so left us unable to undertake further appellate revietv of the matter,
given that ''[ilt is not our job to make findings of fact or conclusions of law in thc facc ofthe
trial court's failure to do so''). Therefore,
           IT IS ORDERED that this case is remanded to the District Court to hold, within 45
days of the date oi'this order, an evidentiary hearing on Rose's speedy trial claiin ivith further
instructions thal the District Court, based on the full record, including evidence adduced at
the hearing, and on the arguments presented by the parties, enter findings of fact and
conclusions of law as to the follo~ing: factors articulated in City qJBillings v. Bruce,
                                      the
1998 ?dT !86.290 Moni. 1-18?955 P.2d 855, inc!uding; but nci limited to. the total number
of days of cicia~.. the number of days aitributabl: to the Stale and the number of days
altrihurable to Rose. the basis on which tire court arlrihutes each period oi'de!ay; and ic-hciher
                                                           . .
any period of$Clay lo :Bc Stale xvas institutiona! or non-insrituGo::al &lay.
               attributed
       l'r IS FiiRTIiEii OIIUERI"         that this appeal shall be hcld in abeyance pending
issuance of the District Court's tindings of fact: conclusions of law and order. Within 20
days of fhe issuance oflhc Ilistrict Court's finrdings of Pdci: conclusic>ilsof laiv and order, the
State and IZose arc granted leave to tile, simultaneously. one hriefcach limited to I 5 pages of
text arguing for or against the trial court's decision. No extensions of time will be granted.
       17' IS FUKTIIEIZ OKUEIED that the Clerk of this Court return the District Court
Record to the Clerk of the Ilistrict Court and give notice of this Order by mail to all counsel
of record and to the tlon. Jeffrey I t . l.angton, District Judge. presiding. 7'11e Clerk of the
District Court will return the District Court record to the Clerk of this Court, aioug with the
District Court's lindings of     conclusions of lav, and order once those are issued.
                      , ,:.b
       DrZ'I'ED this _%:-- of Octoberl 2005.
                             day




Judge Susan P. Watters, sitting for Justice Brian M. Morris. concurs in the foregoing order.